Citation Nr: 1804328	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-14 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a right wrist disability.  

3.  Entitlement to an initial rating in excess of 10 percent for a left hip disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel

INTRODUCTION

The Veteran had active air service from July 2005 to June 2010, to include service in Southwest Asia.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was previously before the Board in August 2016, at which time the claims at issue were remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  Bilateral knee pain is presumed to be etiologically related to the Veteran's service in Southwest Asia.  

2.  Right wrist pain is presumed to be etiologically related to the Veteran's service in Southwest Asia.  

3.  The Veteran's left hip disability is manifested by flexion to 95 degrees, extension to 15 degrees, abduction to 40 degrees, and no ankylosis, femur impairment, or flail hip joint.   


CONCLUSIONS OF LAW

1.  Bilateral knee pain is presumed to have been incurred in active service.  38 U.S.C. § 1101, 1110, 1112, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2017).  

2.  Right wrist pain is presumed to have been incurred in active service.  38 U.S.C. § 1101, 1110, 1112, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2017).  

3.  The criteria for a rating in excess of 10 percent for a left hip disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5250-5255 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Bilateral Knee and Right Wrist Disabilities

The Veteran asserts that she has a bilateral knee pain and right wrist pain that are related to her active service, to include her service in Southwest Asia. A review of the record shows that the Veteran served in Qatar from January 2007 to July 2007.  Therefore, the Board concedes that she had qualifying service in Southwest Asia. 

Service treatment records (STRs) are silent for a diagnosis of a bilateral knee disability or a right wrist disability while the Veteran was in active service.  However, the Veteran is competent to report when she first experienced symptoms of knee and wrist pain and that they have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in this respect.

At a January 2011 VA examination, the Veteran reported experiencing bilateral knee pain for five years and right wrist pain for at least three years.  X-rays of the right wrist and both knees were within normal limits and there was no evidence or arthritis.  The examiner diagnosed right wrist strain and bilateral knee strain in the absence of diagnostic imaging pathology to account for the Veteran's reported symptoms.   

At a November 2014 VA examination, the Veteran reported that she had continued to experience right wrist and bilateral knee pain.  As the Veteran was 37 weeks pregnant at the time of that examination, she was not able to get X-rays taken of either her knees or right wrist.  The examiner found that the Veteran did not have a current diagnosis of a bilateral knee or right wrist disability.  

In October 2016, the Veteran was afforded another VA examination.  At that time, the Veteran again reported that she continued to experience bilateral knee and right wrist pain.  X-rays of the knees and right wrist were negative and there was no evidence to support a diagnosis of arthritis in either knee or the right wrist.  The examiner found that the Veteran did not have a currently diagnosable disability in either knee or the right wrist.  

In sum, the Veteran had service in Southwest Asia; she has indicated that she has experienced bilateral knee pain and right wrist pain since her active service; and there is no pathology present to support a diagnosis of a disability in either knee or her right wrist.  The Veteran's bilateral knee disability and right wrist disability are manifested by pain.  Therefore, the Board finds that the evidence for and against the claims is at least in equipoise, and reasonable doubt must be resolved in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for a bilateral knee disability and a right wrist disability, as a result of service in Southwest Asia, is warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to a Rating in Excess of 10 Percent for a Left Hip Disability

The Veteran has asserted that she should have a higher rating for her left hip disability as her symptoms are worse than those contemplated by the currently assigned ratings.  

At a January 2011 VA examination, the Veteran reported that she had a left hip disability that began in 2008 and had occurred gradually since that time.  She reported symptoms of giving way and pain.  She denied experiencing weakness, stiffness, swelling, heat, redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  She reported that she experienced flare-ups of her left hip disability approximately twice per month, at which time her pain increased to a 3 out of 10 in intensity.  She reported that her flare-ups lasted approximately two days at a time and were precipitated by physical activity.  She reported that during flare-ups she experienced limitation of motion, difficulty walking, and difficulty standing.  Upon examination, the Veteran was found to have abnormal range of motion as follows: flexion to 100, extension to 10, adduction to 25, abduction to 45, external rotation to 30, and internal rotation to 30.  There was no additional functional impairment due to pain, weakness, fatigue, lack of endurance, or incoordination following repetition.  There was no ankylosis of her left hip.  The examiner diagnosed left hip strain.

At a November 2014 VA examination, the Veteran reported that she had constant hip pain that was usually sharp upon movement and then became a dull ache.  The Veteran denied flare-ups of her hip pain and denied functional impairment caused by her hip disability.  Upon physical examination, the examiner found that the range of motion of the Veteran's left hip was completely normal.  The examiner noted that there was pain on examination, but it did not result in functional loss.  There was no pain on weight bearing.  There was pain on palpation of the posterior iliac region, but there was no spasm and pain was localized during palpation.  There was no additional functional limitation following repetition.  The examiner noted that the Veteran was not limited significantly by pain, weakness, fatigability, or incoordination.  Muscle strength testing was normal and there was no ankylosis noted.  The Veteran did not use assistive devices for ambulation.  

At an October 2016 VA examination, the Veteran reported pain when lying on her back and sides.  She reported that she had not sought medical treatment for her hip disability.  The Veteran also reported that she experienced pain with excessive walking and performing certain movements.  Upon physical examination, the Veteran was found to have abnormal active range of motion in her left hip as follows: flexion to 95 degrees, extension to 15 degrees, abduction to 40 degrees, adduction to 20 degrees, external rotation to 45 degrees, and internal rotation to 30 degrees.  The examiner found the Veteran to have abnormal passive range of motion in her left hip as follows: flexion to 115 degrees, extension to 20 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 50 degrees, and internal rotation to 40 degrees.  The examiner noted that the Veteran's adduction was not limited such that she could not cross her legs.  The examiner noted that the Veteran experienced pain on motion, but it did not result in, or cause functional loss.  There was no evidence of pain on weight bearing, but there was localized tenderness or pain to palpation of the left hip.  There was no additional functional loss following repetition.  The Veteran did not report flare-ups.  Muscle strength testing was normal and there was no ankylosis.  The Veteran did not require assistive devices for ambulation.  The examiner diagnosed trochanteric pain syndrome, including trochanteric bursitis.  

The Board notes that despite the fact that the examiner did not provide an opinion regarding additional functional impairment during a flare-up or following repetition, the examination is still adequate even with consideration of the United States Court of Appeals for Veterans Claims (Court) decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In this regard, the Board notes that the Veteran denied flare-ups of her hip disability.  Therefore, the October 2016 VA examination report is adequate for rating purposes despite the Court's decision in Sharp.

The Board notes that the Veteran receives treatment at the VA Medical Center for various disabilities.  However, there is no indication from the record that the Veteran has symptoms of her left his disability or limitation of left hip motion worse that that found at her various VA examinations. 

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for her left hip disability.  In this regard, the Board notes that the January 2011, February 2014, and October 2016 VA examinations did not find the Veteran to have ankylosis in her left hip, flexion limited to 30 degrees or less, limitation of adduction with motion lost beyond 10 degrees, a flail hip joint in her left hip, or malunion or nonunion of her femur.  In fact, the Veteran's flexion was never found to be less than 95 degrees, and her adduction was, at worst, limited with a loss of motion of 5 degrees.  Further, the Veteran's limitation of motion due to pain was considered in the assignment of the 10 percent rating.  Therefore, the Board finds that an initial rating in excess of 10 percent for a left hip disability is not warranted.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5250-5255 (2017).  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Entitlement to service connection for a bilateral knee disability is granted.  

Entitlement to service connection for a right wrist disability is granted.

Entitlement to an initial rating in excess of 10 percent for a left hip disability is denied. 



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


